internal_revenue_service department of the treasury sry se by-o y qik washington dc coniact person telephone number in reference to i op e ebeo t kdo bin legend a b c dear sir or madam date dec this is the grant-making procedures described in a’s letter of date as modified by your letter of september in reply to the request for advance approval of a and b have been recognized as exempt under sec_501 c of the internal_revenue_code and are private_foundations within the meaning of sec_509 of the code a and b have merged and you you expect to continue the activities are the surviving entity for which b was recognized as exempt under sec_501 and will also carry on this proposed program be and first school public private teachers to educate to further your objective of promoting the establishment and class education systems you have proposed maintenance of you intend to invite establishing a teacher training program short selected the training seminars during the summer months of seminars will personal computers in the technology available to them via personal computers and access to the internet and to teach them how to utilize computer technology in the seminar program including providing accommodations and meals to the participants each participant will be given a laptop computer to use during the course of be permitted to retain it for use in the classroom and at home upon the completion of the seminars the laptops and accompanying software will be paid for by you the seminar and will attend focus and you intend to bear the entire cost the classroom the classroom train them to teachers on the value of use to the use of to the teachers attending your you also have proposed to establish a separate program under which select two seminars these students will students to attend a similar seminar program the laptops and to assist the teachers in the be trained to use classroom during the course of the school year in the program for teacher instruction all costs will be borne by you and each student participant will be given a laptop and permitted to retain it the summer the student the entire summer end of one the for or as at a y r e t r o f re participant will school be required to return the computer to their to you here year again receive in addition to training all bear additional to intend the training seminars each participant must commit to attend three two-day update sessions during the course of the and _ share school information costs the a participant fails to associated with these update sessions attend an update session or the the grant have been violated and grant funds have been terms of used improperly you will request that a participant be returned or transferred to another teacher within the same school take any other reasonable and appropriate steps to and make no additional grants to that recover the diverted funds individual until the individual repays the grant funds or otherwise explains also represented that you will maintain complete records regarding the grants if you otherwise determine that the laptop provided to the original diversion cause have you the of if a to you intend target representative schools over broad participants will be selected geographic and socioeconomic region based on demonstrated skills interest and commitment to utilizing personal computer technology in the school’s willingness to participate in including the update sessions any disqualified persons within the meaning of sec_4946 of the code will be eligible to participate in the program you will have a selection committee was participated consisting of in who conducted by you represented that the have in a position to derive a private benefit selection committee is either directly or indirectly if certain grantees are selected instead of others a which no member of none of your employees or the classroom and the program teachers test c you have requested advance approval of the procedures proposed to be employed by you in making grants to individuals as required by sec_4945 of the code sec_501 of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50l1 c a private_foundation and subject_to the excise_taxes of chapter is sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation section expenditure d provides means any amount_paid that or the term incurred by taxable a private re yeeqrs t e r d n a e_p or foundation as similar purposes by such individual unless such grant satisfies the requirements of sec_4945 an individual travel study grant for to a of sec_4945 section an shall not apply to d procedure and nondiscriminatory basis objective is demonstrated to the approved in advance by the secretary if to satisfaction of the secretary that the purpose of the grant is achieve a specific objective produce a report or similar product scientific or improve or enhance a literary artistic musical teaching or similar capacity skill or talent of the grantee the an individual grant awarded on pursuant it provides code that to a an objective and nondiscriminatory basis sec_53_4945-4 of the foundation and similar excise_tax regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made the standards on discussed in this section require that the potential grantees are the of selected the criteria used in selecting recipients purposes of the grant the persons should be related to a selecting recipients should not their private selection a position to derive the purpose of reasonably indirectly the grant directly criteria benefit related reason basis and the on or by to be of in of on the merit basis the information you have submitted indicates that your awards are made are the accomplishment of your exempt section reasonably related to a the selection committee will c their selections and adequate position to benefit by reason of in addition records regarding the program shall be maintained you will have procedures in place to recover your equipment and to perhaps take other measures if the terms of your grant a participant fails to live up and under criteria purposes which not be in based on accordingly the information presented above and assuming your grant-making program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we have determined that your procedures comply with the requirements of of the code and that grants made according to sec_4945 taxable_expenditures within the these procedures will be meaning of sec_4945 not this ruling is conditioned on the understanding that there no material_change in the facts upon which it will be is further conditioned on the premise that no grants will be it awarded directors trustees or members of the selection committee or for a purpose that sec_170 c b organization’s inconsistent of the code described is based purposes officers creators with your the in is to re the approval of your grant-making procedures is one time approval of your system of standards and procedures for selecting section recipients thus approval will apply to succeeding g grant programs only as long as the standards and procedures under those which described in your request differ materially from conducted do requirements of the code grants they that meet are not the of of a any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are therefore you should maintain adequate_records and organized be case histories substantiated upon request by the internal_revenue_service all grant distributions can that any or so in this letter we have not considered whether adopting this program will effect your status as an operating_foundation within the meaning of sec_4942 of the code we are informing your key district_director of this action please keep a copy of this ruling with your permanent records this ruling is directed only to you as organization that originally requested it the code provides that it may not be used or cited as precedent the successor of the of sec_6110 sincere le uasvelt cag mar garland a carter chief exempt_organizations technical branch
